DETAILED ACTION
 	Claims 1-13 are pending, claim 14 has been cancelled. This action is in response to the amendment filed 11/2/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 11/2/2020, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s admitted prior art (APA), Ernst (US 1820653), Kinch (US 20100300828), Koike (US 4,546,786) and further in view of Fathauer (US 9248527). 
Applicant argues that, the APA prior art does not address the design flaws of the OEM valve namely excess bore wear, is not found persuasive. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See MPEP 2173.05q. Furthermore, it is noted that the newly cited prior art to Fathauer discloses that the increased clearances between the spool valve and housing indicates higher fluid leakage and that to return the hydraulic function of the spool, the clearances between the spool valve and housing require to have the clearances restored (Col. 7, 
Applicant’s arguments that the prior art does not have land diameters to be at 0.01016 mm, plus or minus 0.00508 mm, recited in claims 1 and 9, is not persuasive, since this is considered as new matter which was not originally supported at the time the application was filed. Furthermore the selection of clearances between the spool valve and housing would be considered as being obvious to one of ordinary skill in the art to return the hydraulic function of the spool.
Applicant’s arguments relative to Long as providing a bevel location, is not persuasive, since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the bevel is used to provide a reduce flow area when opening the valve to control the flow of fluid during operation and manage shift quality and reduce noise and dither frequencies (Kinch, para. 0003, 0008, 0009,0012) thereby increasing performance in the device.

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, Id. at 417, 82 USPQ2d at 1396 (See MPEP 2141 (I)). Setting a range of dimensions on a selected size or location is a predictable variation to ensure consistent manufactured part quality of the selected change in the value.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. (see MPEP 2141 (II C)).
Since applicant’s arguments were not found persuasive and applicant’s amendments necessitated the new grounds for rejections, this action has been made final.
Specification
	The amendment filed 11/2/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The disclosure entered as, “Both of these ranges are at least 0.01016 mm (0.0004 in), plus or minus 0.00508 mm (0.0002 in)” is not supported in the originally filed application.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The limitation “a diameter at least 0.01016 mm, plus or minus 0.00508 mm” recited in claims 1 and 9 is considered as new matter which was not originally supported at the time the application was filed.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 9 recite the limitations “have a diameter”, the second occurrence is unclear if this is an additional diameter or the same diameter previous recited. Is the diameter size, less than 18.4708 mm or is the size at least 0.01016 mm, plus or minus 0.00508 mm? 

Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APA) in view of Ernst (US 1820653) and further in view of Kinch (US 20100300828) and further in view of Koike (US 4,546,786) and further in view of Fathauer (US 9248527). 
Regarding claim 1, APA, discloses in Figure 2, a replacement pressure regulator valve (para.0031 of the instant application) “for use in a 5R110W automatic transmission”, comprising a cylindrical valve stem having opposing first and second ends; a first land positioned along the valve stem near the first end; a second land positioned along the valve stem closer to the second end relative to the first land and spaced apart from the first land; a third land positioned along the valve stem closer to the second end relative to the second land and spaced apart from the second land; a fourth land positioned along the valve stem closer to the second end relative to the third land and spaced apart from the third land; wherein each of the first, second, third, and fourth lands have a diameter (inherently the lands are shown as having diameters). 
 APA is silent to having wherein each of the first, second, third, and fourth lands are grooved; and wherein an end of the second land closest to the third land is beveled to meter fluid exhaust to a torque converter circuit of the 5R110W transmission; wherein the first land, second land, third land, and fourth land have a diameter at least 0.01016 mm, plus or minus 0.00508 mm, less than corresponding lands of an OEM (original equipment manufacturer) pressure regulator valve for the 5R110W transmission; and wherein the replacement pressure regulator valve is operably insertable into the 
Firstly, Ernst teaches the use of grooves (16) on lands of a spool valve.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ grooves as taught by Ernst onto the valve of APA to have each of the first, second, third, and fourth lands are grooved for the purpose of reducing leakage between the housing and the lands and to assist in centering and balancing the valve to prevent from binding or sticking (Ernst, page 1, line 89-page 2, line 88). 
	
Secondly, Kinch teaches the use of a bevel (330, Figure 2, para.0035,0038) on a land of a spool valve used in a transmission system (para.0002).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a bevel as taught by Kinch into the device of APA in the combined device of APA and Ernst, to have an end of the second land closest to the third land is beveled, to meter fluid exhaust to a torque converter circuit of the 5R110W transmission, in order to have a reduced flow area when opening the valve to control the flow of fluid during operation and manage shift quality and reduce noise and dither frequencies (Kinch, para. 0003, 0008, 0009,0012).
 	Thirdly, Koike teaches the use of a spool having a land diameter of 18mm (col.3, lns. 15-19) which is less than 18.4708 mm.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a land spool diameters of 18 mm as taught by Koike into the device of APA for the spool diameter of APA in the combined 
 	Fourthly, Fathauer teaches the use of restoring clearances between “the spool valve 42 and housing 40” (col. 7, lns. 52-59) and the replacement pressure regulator valve is operably insertable into a Ford automatic transmission (col.2, lns. 6-23, col. 6, lns. 18-22).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a diameter at least 0.01016 mm, plus or minus 0.00508 mm, less than corresponding lands of an OEM (original equipment manufacturer) pressure regulator valve for the 5R110W transmission, as taught by Fathauer into the device of APA for the spool diameter of APA in the combined device of APA, Ernst, Kinch and Koike to have a diameter at least 0.01016 mm, plus or minus 0.00508 mm, less than corresponding lands of an OEM (original equipment manufacturer) pressure regulator valve for the 5R110W transmission, in order to return the hydraulic function of the solenoid by restoring the clearances between the spool and housing (Fathauer, col. 7, lns. 52-59) and the replacement 
 	Regarding "for use in a 5R110W automatic transmission", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 2, APA, Ernst, Kinch, Koike and Fathauer are silent to having that the diameter of each of the first, second, and third lands is between 18.46072 mm and 18.4683 mm inclusive.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of each of the first, second, third, and fourth lands is between 18.46072 mm and 18.4683 mm inclusive, since once a diameter size is selected, it would have been obvious to one of ordinary skill in the art to set a manufacturing tolerance range on the selected value in order to provide a consistent part to part quality of the valve spool in order to maintain the optimized form, fit and function of the valve. 
Regarding claim 7, APA, Ernst, Kinch, and  Fathauer disclose in the combination that the grooves of each of the first land, second land, third land, and fourth land are formed by alternating raised and depressed areas, as disclosed in Kinch.  
Regarding claim 8, APA, Ernst, Kinch and Fathauer disclose in the combination that each of the first land, second land, third land, and fourth land have at least three raised areas and two depressed areas, as disclosed in Kinch.  
 	Regarding method claim 9, the device shown by the combination of APA, Ernst, Kinch and Fathauer will perform the methods as recited in claim 9, during normal operational use of the device. The addition of the teaching of the bevel (para. 0009-0012, 0038) as provided by Kinch enable the increase in torque converter and cooler feed flow in the improved device.
 	Regarding method claims 10-13, the device shown by the combination of APA, Ernst, Kinch and Fathauer will perform the methods as recited in claim 10-13, during normal operational use of the device.  




 	 Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APA), Ernst (US 1820653), Kinch (US 20100300828) Koike (US 4,546,786), Fathauer (US 9248527), and further in view of Long et al. (Us 2013/0125995). 
Regarding claim 3, APA, Ernst, Kinch, Koike and Fathauer are silent to having the bevel is located between 36.83 mm and 41.91 mm measured from an end of the first land that is closest to the second land to the end of the second land. 
 The Long et al. reference provides a reasoning as to why one of ordinary skill in the art would have selected/optimized size ranges and locations height, spacing and relative locations along the axis of the spool and include sections with different diameters, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the bevel between 36.83 mm and 41.91 mm measured from an end of the first land that is closest to the second land to the end of the second land, as taught by Long et al. in the combined device of APA, Ernst, Kinch, Koike and Fathauer, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064).
 	Regarding claim 4, APA, APA, Ernst, Kinch, Koike and Fathauer, are silent to having the first land has a length of 13.0202 mm, the second length has a 22.4028 mm, the third land has a length of 10.16 mm, and the fourth land has length of 13.032 mm.

  	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have having the first land has a length of 13.0202 mm, the second length has a 22.4028 mm, the third land has a length of 10.16 mm, and the fourth land has length of 13.032 mm, as taught by Long et al. in the combined device of APA, Ernst, Kinch, Koike and Fathauer, to have an axial height/length and relative location along the axis of the valve spool, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064).
 	Regarding claim 5, APA, Ernst, Kinch, Koike and Fathauer, are silent to having a first section of the valve stem between the first end of the valve stem and first land has a length of 22.606 mm and has a diameter of 8.89 mm, a second section of the valve stem between the first land and the second land has a length of 18.161 mm and has a diameter of 10.16 mm, a third section of the valve stem between the second land and 
 	The Long et al. reference provides a reasoning as to why one of ordinary skill in the art would have selected/optimized size ranges and locations height, spacing and relative locations along the axis of the spool and include sections with different diameters, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first section of the valve stem between the first end of the valve stem and first land has a length of 22.606 mm and has a diameter of 8.89 mm, a second section of the valve stem between the first land and the second land has a length of 18.161 mm and has a diameter of 10.16 mm, a third section of the valve stem between the second land and the third land has a length of 17.78 mm and a diameter of 10.16 mm, a fourth section of the valve stem between the third land and fourth land has a length of 5.5118 mm and has a diameter of 8.128 mm, and a fifth section between the fourth land and the second end of the valve stem has a length of 1.016 mm and has a diameter of 8.128 mm, as taught by Long et al. into the combined device of APA, Ernst, Kinch, Koike and Fathauer, to have a diameter, an 
	Regarding claim 6, APA, Ernst, Koike and Fathauer, and Long et al. are silent to having that the first end of the valve stem is beveled and has a diameter of 6.858 mm.
Firstly, Kinch teaches the use of a bevel (330, Figure 2, para.0035,0038) on a land of a spool valve used in a transmission system (para.0002).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a bevel as taught by Kinch into the device of APA in the combined device of APA, Ernst, Koike,Fathauer, and Long et al. to have the first end of the valve stem is beveled, in order to have a reduce flow area when opening the valve to control the flow of fluid during operation and manage shift quality and reduce noise and dither frequencies (Kinch, para. 0003, 0008, 0009,0012).

 	Secondly, it would have been obvious to one of ordinary skill in the art to try a bevel diameter of 6.858mm, since it has been held that a change in size is obvious, to one of ordinary skill in the art and within ones technical grasp, to try the size of a bevel diameter to provide a predictable solution from a finite number of solutions which would fit with the existing bore of the mating housing.
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753